DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 8/24/20222.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 8/24/20222. In particular, original Claims 1, 16, and 19 have been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abbotto et al (WO 2012/013719, cited on IDS filed on 4/24/2020).

Regarding claim 1, Abbotto et al discloses a compound of the formula (Page 3 – Formula (I)):
ML1L2L3,
where M is Ir (Page 3 Lines 23-24). The ligands L1, L2, L3 are the same or different, and are a bidentate ligand formed from an aromatic or heteroaromatic cycle of the formula (Page 4 – Formula (II)):
Het1-R1.
Het1 is given as:

    PNG
    media_image1.png
    110
    678
    media_image1.png
    Greyscale
,
where R2 is (Page 5):

    PNG
    media_image2.png
    142
    211
    media_image2.png
    Greyscale

where n is [0-2] (Page 6); X is O or S; R4 is H or a C1-10 alkyl (Page 5). Y is optionally present and given as (Page 6):

    PNG
    media_image3.png
    115
    154
    media_image3.png
    Greyscale
,
where m is [0-2] and R4 is H. In Het1-R1, R1 is given as (Page 4):

    PNG
    media_image4.png
    73
    119
    media_image4.png
    Greyscale
or 
    PNG
    media_image5.png
    111
    151
    media_image5.png
    Greyscale
,
where R3 being one (1) or more and is H or a C1-18 alkyl (Page 3).
	Thus, from the above, the reference discloses a compound comprising a first ligand LA given by recited Formula (I), i.e.

    PNG
    media_image6.png
    192
    115
    media_image6.png
    Greyscale
,
where X1 to X4 are all C or X1 is N and X2-X4 are C, as given by Het1. RA is given by R2 in the reference and is given by recited Formula (II):

    PNG
    media_image7.png
    119
    164
    media_image7.png
    Greyscale

where Z1 and Z2 are both S or Z1 and Z2 are both O. R is H and RC is given by R4 is H or a C1-10 alkyl. RB is given by R3 and is H. ‘
It is noted that from the reference, the recited group RA is given by recited Formula (II), while provision (i) of the claims recites the RB comprises a structure given by Formula (II). Thus, the reference discloses an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Abbotto et al, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Abbotto et al teaches all the claim limitations as set forth above. From the discussion above, it is clear that the substituents R are hydrogen.

Regarding claim 3, Abbotto et al teaches all the claim limitations as set forth above.  As discussed above, M is Ir.

Regarding claim 4, Abbotto et al teaches all the claim limitations as set forth above.  As discussed above, X1 to X4 are C.

Regarding claim 5, Abbotto et al teaches all the claim limitations as set forth above.  As discussed above, X1 is N and X2-X4 are C.

Regarding claim 6, Abbotto et al teaches all the claim limitations as set forth above.  As discussed above, the reference discloses Het1 as:

    PNG
    media_image8.png
    113
    141
    media_image8.png
    Greyscale
.
In this structure two (2) of the recited groups RA join to form a benzene ring and R2 corresponds to recited Formula (I). Thus, while the reference does not disclose a compound meeting condition (iv) of the claims, i.e. two (2) groups RA at X3 and X4 are joined to form a benzo ring, the reference discloses an isomer encompassed by condition (iv) - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Abbotto et al, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 7, Abbotto et al teaches all the claim limitations as set forth above.  As discussed above the reference discloses R1 as:

    PNG
    media_image5.png
    111
    151
    media_image5.png
    Greyscale
,
In this structure two (2) of the recited groups RB join to form a benzene ring. It is noted that from the reference, the recited group RA is given by recited Formula (II), while provision (i) of the claims recites the RB comprises a structure given by Formula (II). Thus, the reference discloses an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Abbotto et al, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 8, Abbotto et al teaches all the claim limitations as set forth above.  As discussed above Z1 and Z2 are both O, or Z1 and Z2 are both S.

Regarding claim 9, Abbotto et al teaches all the claim limitations as set forth above.  As discussed above RC is a C1-10 alkyl.

Regarding claim 10, Abbotto et al teaches all the claim limitations as set forth above. As discussed above only RA comprises recited Formula (II) and not RB. However, the reference discloses an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Abbotto et al, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 11, Abbotto et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses an isomer of the recited ligand:

    PNG
    media_image9.png
    169
    179
    media_image9.png
    Greyscale
,
where RA’, RB’ and RC are H. 

Regarding claim 12, Abbotto et al teaches all the claim limitations as set forth above.  As discussed above, the reference discloses Het1 as:

    PNG
    media_image10.png
    103
    134
    media_image10.png
    Greyscale
,
where R2 corresponds to recited Formula (I). The group R1 of the reference is given as:

    PNG
    media_image11.png
    83
    126
    media_image11.png
    Greyscale
,
where R3 is one (1) or more, i.e. two (2), and is a C1 alkyl (Page 4). Accordingly, the reference discloses an isomer of LA1 encompassed by Formula (III), i.e.

    PNG
    media_image12.png
    132
    127
    media_image12.png
    Greyscale
,
where R1 is given by RC1, i.e.

    PNG
    media_image13.png
    97
    106
    media_image13.png
    Greyscale
,
and R2 is given by RB1, i.e.

    PNG
    media_image14.png
    83
    56
    media_image14.png
    Greyscale

Isomers are compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Abbotto et al, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 13, Abbotto et al teaches all the claim limitations as set forth above. From the discussion above the reference discloses a compound of the formula M(LA)x, where x is three (3).

Regarding claim 14, Abbotto et al teaches all the claim limitations as set forth above. Given that ligands LA and LB are not required, the reference discloses the compound of the present claims.

Regarding claim 15, Abbotto et al teaches all the claim limitations as set forth above. From the discussion above the reference discloses a compound of the formula M(LA)3, where LA is given by LA1-III.

Regarding claim 20, Abbotto et al teaches all the claim limitations as set forth above. Given that the reference discloses a compound, it is clear that the reference discloses a formulation as recited in the present claims.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abbotto et al (WO 2012/013719, cited on IDS filed on 4/24/2020) in view of McCormick et al (US 6,593,690).

Regarding claim 16, Abbotto et al discloses a compound of the formula (Page 3 – Formula (I)):
ML1L2L3,
where M is Ir (Page 3 Lines 23-24). The ligands L1, L2, L3 are the same or different, and are a bidentate ligand formed from an aromatic or heteroaromatic cycle of the formula (Page 4 – Formula (II)):
Het1-R1.
Het1 is given as:

    PNG
    media_image1.png
    110
    678
    media_image1.png
    Greyscale
,
where R2 is (Page 5):

    PNG
    media_image2.png
    142
    211
    media_image2.png
    Greyscale

where n is [0-2] (Page 6); X is O or S; R4 is H or a C1-10 alkyl (Page 5). Y is optionally present and given as (Page 6):

    PNG
    media_image3.png
    115
    154
    media_image3.png
    Greyscale
,
where m is [0-2] and R4 is H. In Het1-R1, R1 is given as (Page 4):

    PNG
    media_image4.png
    73
    119
    media_image4.png
    Greyscale
or 
    PNG
    media_image5.png
    111
    151
    media_image5.png
    Greyscale
,
where R3 being one (1) or more and is H or a C1-18 alkyl (Page 3).
	Thus, from the above, the reference discloses a compound comprising a first ligand LA given by recited Formula (I), i.e.

    PNG
    media_image6.png
    192
    115
    media_image6.png
    Greyscale
,
where X1 to X4 are all C or X1 is N and X2-X4 are C, as given by Het1. RA is given by R2 in the reference and is given by recited Formula (II):

    PNG
    media_image7.png
    119
    164
    media_image7.png
    Greyscale

where Z1 and Z2 are both S or Z1 and Z2 are both O. R is H and RC is given by R4 is H or a C1-10 alkyl. RB is given by R3 and is H. ‘
It is noted that from the reference, the recited group RA is given by recited Formula (II), while provision (i) of the claims recites the RB comprises a structure given by Formula (II). Thus, the reference discloses an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Abbotto et al, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 
	While the reference discloses an electroluminescent device, the reference does not disclose the organic light emitting device as recited in the present claim.
	McCormick et al  discloses that OLEDs typically consist of an organic light emitter layer and additional organic charge transport layers on both sides of the emitter, all of which are sandwiched between two electrodes: a cathode and an anode (Column 1 Lines 25-30).
	In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the emitter compound of Abbotto et al in the light emitting layer of the device disclosed by McCormick et al as doing so would amount to nothing more than use of known device for its intended use, in a known environment to accomplish entirely expected results.	

Regarding claim 19, Abbotto et al discloses a compound of the formula (Page 3 – Formula (I)):
ML1L2L3,
where M is Ir (Page 3 Lines 23-24). The ligands L1, L2, L3 are the same or different, and are a bidentate ligand formed from an aromatic or heteroaromatic cycle of the formula (Page 4 – Formula (II)):
Het1-R1.
Het1 is given as:

    PNG
    media_image1.png
    110
    678
    media_image1.png
    Greyscale
,
where R2 is (Page 5):

    PNG
    media_image2.png
    142
    211
    media_image2.png
    Greyscale

where n is [0-2] (Page 6); X is O or S; R4 is H or a C1-10 alkyl (Page 5). Y is optionally present and given as (Page 6):

    PNG
    media_image3.png
    115
    154
    media_image3.png
    Greyscale
,
where m is [0-2] and R4 is H. In Het1-R1, R1 is given as (Page 4):

    PNG
    media_image4.png
    73
    119
    media_image4.png
    Greyscale
or 
    PNG
    media_image5.png
    111
    151
    media_image5.png
    Greyscale
,
where R3 being one (1) or more and is H or a C1-18 alkyl (Page 3).
	Thus, from the above, the reference discloses a compound comprising a first ligand LA given by recited Formula (I), i.e.

    PNG
    media_image6.png
    192
    115
    media_image6.png
    Greyscale
,
where X1 to X4 are all C or X1 is N and X2-X4 are C, as given by Het1. RA is given by R2 in the reference and is given by recited Formula (II):

    PNG
    media_image7.png
    119
    164
    media_image7.png
    Greyscale

where Z1 and Z2 are both S or Z1 and Z2 are both O. R is H and RC is given by R4 is H or a C1-10 alkyl. RB is given by R3 and is H. ‘
It is noted that from the reference, the recited group RA is given by recited Formula (II), while provision (i) of the claims recites the RB comprises a structure given by Formula (II). Thus, the reference discloses an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Abbotto et al, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 
While the reference discloses an electroluminescent device, the reference does not disclose the organic light emitting device as recited in the present claim.
	McCormick et al  discloses that OLEDs typically consist of an organic light emitter layer and additional organic charge transport layers on both sides of the emitter, all of which are sandwiched between two electrodes: a cathode and an anode (Column 1 Lines 25-30).
	In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the emitter compound of Abbotto et al in the light emitting layer of the organic light emitting device, i.e. a consumer product, disclosed by McCormick et al as doing so would amount to nothing more than use of known device for its intended use, in a known environment to accomplish entirely expected results.	

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abbotto et al (WO 2012/013719, cited on IDS filed on 4/24/2020) in view of McCormick et al (US 6,593,690) as applied to claims 16 and 19 above, and in view of Ma et al (US 2010/0237334).

The discussion with respect to Abbotto et al  and McCormick et al as set forth in Paragraph 7 above is incorporated here by reference.

Regarding claims 17-18, the combined disclosures of Abbotto et al and McCormick et al teach all the claim limitations as set forth above. However, Abbotto et al does not disclose that the electroluminescent device comprises a host as recited in the present claims. 
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene compound (Abstract and [0045] – Compound 1’), e.g.

    PNG
    media_image15.png
    162
    177
    media_image15.png
    Greyscale
.
The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Abbotto et al and Ma et al are drawn to organic electroluminescent devices, in light of the particular advantages provided by the use and control of the triphenylene  host as taught by Ma et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Abbotto et al with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims the claim objections and 35 U.S.C. 112 (b) rejections as set forth in the previous Office Action hereby withdrawn. Furthermore, in light of the amendments to the claims, the 35 U.S.C. 103 rejection of the claims over Braun et al as set forth in the previous Office Action are withdrawn.

Applicants argue that Abbotto et al does not disclose the compound as recited in the amended clams. However, as discussed in the rejection above, in the reference, the recited group RA is given by recited Formula (II), while provision (i) of the claims recites the RB comprises a structure given by Formula (II). Thus, the reference discloses an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Abbotto et al, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767